Dibell, J.
The plaintiff filed a claim in the probate court of Hennepin county against the estate of F. A. Saméis, deceased. It was disallowed. Upon appeal to the .district court the probate court was affirmed. This appeal followed.
The plaintiff, a North Dakota corporation, as party of the first part, certain others as parties of the second part, and F. A. Saméis, as party of the third part, signed an agreement on February 11, 1918, whereby Saméis agreed to pay within five years notes of the plaintiff to a Minneapolis bank aggregating $4,000, provided the second parties to the agreement indemnified and saved him harmless from an indebtedness of $12,000 to an investment company of Minneapolis upon which he was liable under a collateral agreement. This $4,000 claim is that now asserted against the estate. It is claimed by the estate that the agreement was not delivered. We leave this question undecided.
Conceding that there was a delivery, the estate claims that the agreement to save harmless and indemnify Saméis against the $12,-*349000 was not performed. The court finds upon sufficient evidence that it was not performed. The claim was asserted against the estate of Saméis, and to some extent it was taken care of. The agreement contemplated an effective saving of Saméis from liability. It did not contemplate that he should pay the $4,000, unless saved from the $12,000. It was not a contract whereby he was absolutely and directly liable to pay at all events the $4,000, and his only remedy by way of indemnity after payment. . He was not liable for the $4,000 if the $12,000 liability was asserted against him and he was compelled to care for it. While the transaction is much confused, it is clear that the trial court’s finding is sustained, and the plaintiff cannot recover.
Judgment affirmed.